United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 20-1651
                          ___________________________

                                     Steven Taylor

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

 St. Louis Community College, also known as The Community College District of
St. Louis, St. Louis County, Missouri; Rodney Gee, in his individual and official capacity

                              lllllllllllllllllllllDefendants

                      Robert Caples, in his individual capacity

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                    for the Eastern District of Missouri - St. Louis
                                    ____________

                             Submitted: January 13, 2021
                                Filed: July 1, 2021
                                  ____________

Before SMITH, Chief Judge, KELLY and ERICKSON, Circuit Judges.
                              ____________

ERICKSON, Circuit Judge.
       Steven Taylor alleges he was injured during the course of an arrest made by
officer Robert Caples at a meeting of the St. Louis Community College Board (the
“Board”). Caples moved for summary judgment claiming qualified immunity. The
district court1 denied his motion, and Caples filed this interlocutory appeal. Because
material disputes of fact must be resolved before we can reach the legal argument of
whether Caples’s conduct violates clearly established law, we dismiss the appeal for
lack of jurisdiction.

I.    BACKGROUND

      Taylor, at the times relevant to this appeal, was an adjunct professor at St.
Louis Community College (“SLCC”) and a union bargaining representative involved
in ongoing labor negotiations with SLCC. Because of disruptions that occurred
during a prior meeting held by the Board on labor-related issues, SLCC officials
arranged for additional police officers to be present at the October 19, 2017, Board
meeting. The Board also implemented new rules, including one that prohibited
applause during the public comment portion of the meeting.

       When audience members, including Taylor, began clapping, Board Vice Chair
Rodney Gee reminded the audience of the no-clapping rule. Taylor then stood up and
began to proceed down the center aisle towards the Board members, objecting that
the rule had not been enforced when pro-Board members spoke. Taylor came to a
stop halfway down the aisle, continuing to object. Gee repeatedly told Taylor to
leave the room. Taylor did not leave, so Gee instructed Caples and Lieutenant Terri
Buford, who were at the back of the meeting room, to ask Taylor to leave the room
and ultimately directed them to “remove him from the room.”



      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.

                                         -2-
       According to Taylor, Caples approached him from behind, neither identifying
himself nor requesting him to leave. Caples then placed his left hand on Taylor’s left
side just above his hip, which Taylor perceived as a “bump.” Taylor testified at his
deposition that he instinctively took one step forward whereupon Caples violently
yanked his jacket and pushed Taylor forward towards the Board’s table. As both men
came up the aisle in the direction of the Board’s table, Taylor asserts Caples
performed a leg sweep and forcefully drove Taylor face-first to the floor, injuring
him. Caples then placed his knee between Taylor’s shoulder blades and started to
handcuff Taylor until Caples was directed by Lieutenant Buford to stop. Caples
applied a transport wrist lock to walk Taylor out of the meeting room. A number of
affidavits from individuals present at the meeting support Taylor’s factual assertions.
Caples, in contrast, disputes Taylor’s portrayal of the events, asserting a video of the
incident shows him approaching Taylor to escort Taylor out of the room when Taylor
suddenly and voluntarily charged in the direction of the Board’s table.

       Taylor was arrested on suspicion of disturbing the peace and resisting arrest.
The resisting charge was dismissed and the disturbance charge proceeded to trial.
After Taylor was acquitted, he filed a civil rights action in state court. Defendants
removed the case to federal court and moved to dismiss the complaint in its entirety.
They were successful on all counts except the excessive force claim against Caples
and a First Amendment claim challenging the no-clapping rule, the latter of which
was disposed of on summary judgment. As to the excessive force claim, the district
court denied Caples qualified immunity, finding (1) the video was inconclusive, and
(2) the existence of a genuine dispute of material fact as to whether Caples was
objectively reasonable in his use of force.

II.   DISCUSSION

     “The ‘first and fundamental question’ in an appeal from a denial of qualified
immunity is that of jurisdiction.” Thompson v. Murray, 800 F.3d 979, 982 (8th Cir.

                                          -3-
2015) (quoting Walton v. Dawson, 752 F.3d 1109, 1115 (8th Cir. 2014)). In
conducting an interlocutory review on an order denying qualified immunity, our
jurisdiction is limited to the purely legal question of whether the conduct that the
district court found was adequately supported in the record violated a clearly
established federal right. Thurmond v. Andrews, 972 F.3d 1007, 1011 (8th Cir.
2020). We lack jurisdiction to review the denial of qualified immunity “if at the heart
of the argument is a dispute of fact.” White v. McKinley, 519 F.3d 806, 812–13 (8th
Cir. 2008) (cleaned up). This means we “cannot review whether a factual dispute is
genuine,” Sok Kong Tr. for Map Kong v. City of Burnsville, 960 F.3d 985, 991 (8th
Cir. 2020), nor can we review “which facts a party may, or may not, be able to prove
at trial,” Johnson v. McCarver, 942 F.3d 405, 409 (8th Cir. 2019) (quoting Johnson
v. Jones, 515 U.S. 304, 313 (1995)).

       An officer “cannot create appellate jurisdiction by using qualified immunity
verbiage to cloak factual disputes as a legal issue.” Berry v. Doss, 900 F.3d 1017,
1021 (8th Cir. 2018). We are required to look beyond the officer’s characterization
of the issue and consider whether the argument, instead of raising a legal issue, is
simply a claim that “the plaintiff offered insufficient evidence to create a material
issue of fact,” which we lack jurisdiction to review. Id. (quoting Austin v. Long, 779
F.3d 522, 524 (8th Cir. 2015)).

       Caples contends that “Taylor erratically charged Board members,” therefore,
his use of force was reasonable because an objective, reasonable officer could view
Taylor’s behavior as threatening. The problem with this argument is that the district
court never found that “Taylor erratically charged Board members.” It instead found
the video inconclusive as to Caples’s conduct immediately preceding his takedown
of Taylor. Specifically, the court found that, while the video showed Caples
attempting to grab Taylor’s sport coat, it was unclear whether Taylor was pushed or
moved forward of his own volition. The court, construing the facts in the light most



                                         -4-
favorable to Taylor as it must, determined that Caples was not entitled to qualified
immunity under those facts.

       While we have exercised jurisdiction in qualified immunity cases when the
record plainly forecloses the district court’s finding of a material factual dispute, see
Berry, 900 F.3d at 1021–22, we find nothing in this record, including the video, that
clearly contradicts the district court’s factual determinations or Taylor’s assertion that
Caples pushed him. Taylor’s concession that he took an initial step away from Caples
is neither inconsistent with Taylor’s version of events nor dispositive.

       The parties’ inordinate focus on the facts pertaining to the takedown, both in
the briefing and at oral argument, demonstrates that the heart of the arguments on
appeal involves disputed facts. The views of the parties at the critical moments for
an excessive force determination are irreconcilable. And the district court found the
record on these critical moments to be inconclusive. The challenges Caples makes
to the district court’s conclusions regarding the sufficiency of the evidence and the
genuineness of the factual disputes are conclusions that we have no jurisdiction to
review. See Thompson, 800 F.3d at 983.

       In order for us to reach Caples’s “legal argument” that he responded reasonably
and did not violate clearly established law, we would have to exceed our jurisdiction
and cast aside the district court’s factual findings, analyze the factual record, and
resolve genuine factual disputes against the non-moving party. This we cannot do.
See, e.g., Riggs v. Gibbs, 923 F.3d 518, 524 (8th Cir. 2019) (dismissing appeal of
denial of qualified immunity because material disputes of fact were at the heart of the
officers’ appeal); Graham v. St. Louis Metro. Police Dep’t, 933 F.3d 1007, 1009 (8th
Cir. 2019) (dismissing appeal of denial of qualified immunity because the officer’s
arguments rest on his contention that the district court erred in its determination that
a genuine dispute of material fact existed); Berry, 900 F.3d at 1019 (dismissing
appeal of denial of qualified immunity because the core of the officials’ qualified

                                           -5-
immunity argument was a factual dispute); Franklin v. Young, 790 F.3d 865, 867 (8th
Cir. 2015) (dismissing appeal of denial of qualified immunity because the essence of
the prison official’s argument was that the district court erred in finding a genuine
dispute of material fact).

III.   CONCLUSION

       Because material factual disputes that are incapable of being resolved on this
record are at the heart of Caples’s arguments, we dismiss Caples’s appeal for lack of
jurisdiction.
                         ______________________________




                                         -6-